             Case 3:20-cv-03424-EMC Document 3 Filed 05/20/20 Page 1 of 2




1    BERGER MONTAGUE PC
2    Benjamin Galdston (SBN 211114)
     Email: bgaldston@bm.net
3    12544 High Bluff Drive, Suite 340
4    San Diego, CA 92130
     Tel: (619) 489-0300
5
     Attorneys for Plaintiffs and the Proposed Classes
6
     [Additional Counsel Listed on Signature Page]
7
8                        UNITED STATES DISTRICT COURT
9                     NORTHERN DISTRICT OF CALIFORNIA
10
     KATHERINE SASS AND CODY                    Case No. 3:20-cv-03424
11   HOUNANIAN, on Behalf of
     Themselves and All Others Similarly        CLASS ACTION
12
     Situated,
13                                              CERTIFICATE OF INTERESTED
                 Plaintiffs,                    PARTIES PURSUANT TO CIVIL
14                                              LOCAL RULE 3-15
15         vs.
16
     GREAT LAKES EDUCATIONAL
17   LOAN SERVICES, INC., EQUIFAX
18   INFORMATION SERVICES, LLC,
     TRANS UNION, LLC, EXPERIAN
19   INFORMATION SOLUTIONS, INC.
20   AND VANTAGESCORE SOLUTIONS,
     LLC,
21
22               Defendants.
23
24         Pursuant to Civil L.R. 3-15, the undersigned counsel of record for Plaintiffs
25   Katherine Sass and Cody Hounanian certify that, as of this date, other than the
26   named parties, no persons, associations of persons, firms, partnerships,
27
28                             CERTIFICATE OF INTERESTED PARTIES
                                            -1-
              Case 3:20-cv-03424-EMC Document 3 Filed 05/20/20 Page 2 of 2




1    corporations (including parent corporations) or other entities: (i) have a financial
2    interest in the subject matter in controversy or in a party to the proceeding, or
3    (ii) have a non-financial interest in that subject matter or in a party that could be
4    substantially affected by the outcome of this proceeding.
5    Date: May 20, 2020                      Respectfully submitted,
6
                                             BERGER MONTAGUE PC
7
                                             /s/ Benjamin Galdston
8
                                             BENJAMIN GALDSTON
9                                            12544 High Bluff Drive, Suite 340
                                             San Diego, CA 92130
10
                                             Tel: (619) 489-0300
11                                           Email: bgaldston@bm.net
12
                                             E. Michelle Drake*
13                                           John G. Albanese*
14                                           BERGER MONTAGUE PC
                                             43 SE Main Street, Suite 505
15                                           Minneapolis, MN 55414
16                                           Tel: (612) 594-5999
                                             Fax: (612) 584-4470
17                                           Email: emdrake@bm.net
18                                                   jalbanese@bm.net
                                             *pro hac vice forthcoming
19
20                                           Alexander Hood*
                                             TOWARDS JUSTICE
21                                           1410 High Street, Suite 300
22                                           Denver, CO 80218
                                             Tel: (720) 239-2606
23                                           Email: alex@towardsjustice.org
24                                           *pro hac vice forthcoming

25                                           Attorneys for Plaintiffs and
26                                           the Proposed Classes

27
28                              CERTIFICATE OF INTERESTED PARTIES
                                             -2-
